UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE JESUS MIRANDA-MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00385-CCE-1)


Submitted:   January 18, 2013             Decided:   January 24, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne   R.  Littlejohn,   LAW  OFFICE   OF  ANNE   R.  LITTLEJOHN,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Joanna G. McFadden, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Jesus Miranda-Martinez (“Miranda”) pled guilty to

illegally reentering the United States after having been removed

following    conviction        for      a    felony,    in    violation         of    8    U.S.C.

§ 1326(a), (b)(1) (2006).                The district court sentenced Miranda

to thirty-nine months’ imprisonment, a sentence resulting from

the court granting an upward departure under U.S. Sentencing

Guidelines      Manual       (“USSG”)       § 4A1.3(a),       p.s.         (2011),    from    his

advisory    Guidelines         range        of    thirty    to     thirty-seven           months’

imprisonment.           On    appeal,        Miranda    challenges           this     sentence,

arguing     that    the      district         court    abused          its    discretion      in

imposing it.       We affirm.

            As we have explained, “no matter what provides the

basis for a deviation from the Guidelines range[,] we review the

resulting sentence only for reasonableness.”                               United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008).                          In doing so, we apply

an   abuse-of-discretion              standard.            Gall       v.     United       States,

552 U.S. 38,    51     (2007).           In    assessing       a    sentencing         court’s

decision    to     depart      from     a     defendant’s         Guidelines         range,    we

consider    “whether         the   sentencing         court       acted      reasonably      both

with respect to its decision to impose such a sentence and with

respect    to    the    extent     of       the   divergence          from    the    sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).           We will find a sentence to be unreasonable

                                                  2
if the sentencing court “provides an inadequate statement of

reasons or relies on improper factors in imposing a sentence

outside the properly calculated advisory sentencing range.”                                Id.

            Miranda          argues     that       the   district        court     erred     in

imposing the upward departure because there is nothing “unusual”

in his criminal history warranting imposition of the departure

and because the court erroneously considered his prior arrest

record,    in    violation        of    USSG       § 4A1.3(a)(3),         p.s.      However,

because Miranda fails to present these arguments in accordance

with    Fed.      R.     App.     P.      28(a)(9)(A)          (“[T]he       [appellant’s]

argument . . . must           contain . . .          appellant’s         contentions        and

the    reasons    for    them,     with    citations          to   the    authorities       and

parts of the record on which the appellant relies.”), we deem

them waived.         Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d
599, 607 (4th Cir. 2009).

            Next, we reject on review for plain error Miranda’s

challenge—premised           on   the     district       court’s         consideration       of

sentences      for     his    prior    misdemeanor       convictions         not    assigned

criminal history points on account of the age and nature of the

convictions—to the court’s imposition of the upward departure.

The    district      court     properly     relied       on    the   sentences       Miranda

received for misdemeanor offenses for which he was assigned no

criminal history points in determining that an upward departure

was warranted.         USSG § 4A1.3(a)(2)(A), p.s.

                                               3
            Finally, Miranda challenges the reasonableness of the

district    court’s       decision       to       impose      the   thirty-nine-month

sentence.    However, we conclude after review of the record that

the    court’s   sentencing       decision         is    reasonable       in   light    of

Miranda’s    long       history    of        recidivism,       which      reflects     his

disrespect for the law, and the need for the sentence to protect

the public.       The court’s consideration of relevant 18 U.S.C.

§ 3553(a) (2006) factors and articulation of its reasons for

departing   from    the    Guidelines         range     support     our    decision     to

defer to the district court’s determination as to the extent of

the departure.          See United States v. Diosdado-Star, 630 F.3d
359, 366-67 (4th Cir.), cert. denied, 131 S. Ct. 2946 (2011)

(affirming substantive reasonableness of variance sentence six

years greater than the Guidelines range because it was based on

the district court’s examination of relevant § 3553(a) factors);

see also United States v. Angle, 598 F.3d 352, 359 (7th Cir.

2010)    (“All   that     matters       is    that      the    sentence     imposed     be

reasonable in relation to the ‘package’ of reasons given by the

court.”).

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral     argument        because     the   facts      and   legal




                                              4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5